
	

113 HR 1494 IH: Blue Water Navy Ship Accountability Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1494
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Gibson (for
			 himself, Mr. Connolly,
			 Ms. Norton,
			 Mr. Griffin of Arkansas,
			 Mr. Cicilline,
			 Ms. Kuster,
			 Mr. Stivers,
			 Mr. Brady of Pennsylvania,
			 Ms. Shea-Porter,
			 Mr. Grimm,
			 Mr. Owens,
			 Mrs. McCarthy of New York,
			 Ms. Meng, Ms. Bordallo, Mr.
			 Castro of Texas, Mr. Young of
			 Alaska, Mr. Walz,
			 Mr. Poe of Texas, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense to review the
		  operation of certain ships during the Vietnam Era, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Blue Water Navy Ship Accountability
			 Act.
		2.Review of
			 operation of certain ships during the Vietnam Era
			(a)Review
			 requiredBy not later than
			 one year after the date of the enactment of this Act, the Secretary of Defense
			 shall review the logs of each ship under the authority of the Secretary of the
			 Navy that is known to have operated in the waters near Vietnam during the
			 Vietnam Era (as that term is defined in section 101(29) of title 38, United
			 States Code) to determine—
				(1)whether each such
			 ship operated in the territorial waters of the Republic of Vietnam during the
			 period beginning on January 9, 1962, and ending on May 7, 1975; and
				(2)for each such ship
			 that so operated—
					(A)the date or dates
			 when the ship so operated; and
					(B)the distance from
			 the shore of the location where the ship operated that was the closest
			 proximity to shore.
					(b)Provision of
			 information to the Secretary of Veterans AffairsUpon a
			 determination that any such ship so operated, the Secretary of Defense shall
			 provide such determination, together with the information described in
			 subsection (a)(2) about the ship, to the Secretary of Veterans Affairs.
			(c)Public
			 availability of informationThe Secretary of Veterans Affairs
			 shall make publicly available all unclassified information provided to the
			 Secretary under subsection (b).
			
